*Effective January 1, 2009*

 

William Penn Bank, FSB

Levittown, Pennsylvania

 

DIRECTORS CONSULTATION AND RETIREMENT PLAN

As Amended and Restated

 

WHEREAS, William Penn Bank, Levittown, Pennsylvania (the “Bank”) has previously
implemented the William Penn Bank Directors Consultation and Retirement Plan
(the “Plan”), as amended and restated effective January 1, 2009, and

 

WHEREAS, the Bank wishes to make certain clarifications and revisions to the
Plan with respect to retirement benefits to be provided thereunder.

 

NOW THEREFORE, BE IT RESOLVED that the Plan shall be revised, amended and
restated, effective January 1, 2009, as follows:

 

ARTICLE I

 

DEFINITIONS

 

The following words and phrases as used herein shall, for the purpose of the
Plan and any subsequent amendment thereof, have the following meanings unless a
different meaning is plainly required by the content:

 

“Bank” means William Penn Bank, FSB, Levittown, Pennsylvania, or any successor
thereto.

 

“Beneficiary” shall mean the Participant’s surviving spouse, if any, or a
designated beneficiary, or the Participant’s estate, in descending order of
priority.

 

“Board” means the Board of Directors of the Bank, as constituted from time to
time, and successors thereto.

 

“Change in Control” shall mean: (i) a change in ownership of the Bank or the
Company under paragraph (a) below, or (ii) a change in effective control of the
Bank or the Company under paragraph (b) below, or (iii) a change in the
ownership of a substantial portion of the assets of the Bank or the Company
under paragraph (c) below:

 

(a)       CHANGE IN THE OWNERSHIP OF THE BANK OR THE COMPANY. A change in the
ownership of the Bank or the Company shall occur on the date that any one
person, or more than one person acting as a group (as defined in paragraph (b)),
acquires ownership of stock of the corporation that, together with stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the stock of such corporation. However, if any

 

1

 



 

--------------------------------------------------------------------------------

one person or more than one person acting as a group, is considered to own more
than 50 percent of the total fair market value or total voting power of the
stock of a corporation, the acquisition of additional stock by the same person
or persons is not considered to cause a change in the ownership of the
corporation (or to cause a change in the effective control of the corporation
(within the meaning of paragraph (b) below). An increase in the percentage of
stock owned by any one person, or persons acting as a group, as a result of a
transaction in which the corporation acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this section. This
paragraph (a) applies only when there is a transfer of stock of a corporation
(or issuance of stock of a corporation) and stock in such corporation remains
outstanding after the transaction.

 

(b)       CHANGE IN THE EFFECTIVE CONTROL OF THE BANK OR THE COMPANY. A change
in the effective control of the Bank or the Company shall occur on the date that
either (i) any one person, or more than one person acting as a group (as
determined below), acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) ownership
of stock of the corporation possessing 30 percent or more of the total voting
power of the stock of such corporation; or (ii) a majority of members of the
corporation’s board of directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the corporation’s board of directors prior to the date of the
appointment or election, provided that for purposes of this paragraph (b)(ii),
the term corporation refers solely to a corporation for which no other
corporation is a majority shareholder. In the absence of an event described in
paragraph (i) or (ii), a change in the effective control of a corporation will
not have occurred. If any one person, or more than one person acting as a group,
is considered to effectively control a corporation (within the meaning of this
paragraph (b)), the acquisition of additional control of the corporation by the
same person or persons is not considered to cause a change in the effective
control of the corporation (or to cause a change in the ownership of the
corporation within the meaning of paragraph (a)). Persons will not be considered
to be acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.

 

(c)       CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE BANK’S OR THE
COMPANY’S ASSETS. A change in the ownership of a substantial portion of the
Bank’s assets shall occur on the date that any one person, or more than one
person acting as a group (as determined below), acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) assets from the corporation that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the corporation immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets. There
is no Change in Control event under this paragraph (c) when there is a transfer
to an entity that is controlled by the shareholders of the transferring
corporation immediately after the transfer. 

 

(d)       Each of the sub-paragraphs (a) through (c) above shall be construed
and interpreted consistent with the requirements of Section 409A of the Code and
any Treasury regulations or other guidance issued thereunder. However, a change
in control shall not be deemed to have occurred as a result of a holding company
reorganization of the Bank and simultaneous acquisition of more than

 

2

 



 

--------------------------------------------------------------------------------

50% of the Bank’s stock (following the Bank’s conversion to stock form) by a
parent savings and loan holding company or bank holding company.

 

“Code” means the Internal Revenue Code of 1986, as amended, and regulations and
guidance promulgated thereunder.

 

“Committee” means the Board or the administrative committee as appointed by the
Board pursuant to Section 6.11 herein.

 

“Company” means William Penn Bancorp, Inc.

 

“Director” means a member of the Board of Directors of the Bank, including
service as an Advisory Director.

 

“Disability” means total and permanent disability within the meaning of the
Social Security Act.

 

“Effective Date” means March 18, 1998 with respect to the initial effective date
of the Plan and January 1, 2009 with respect to the effective date of this
amendment and restatement of the Plan.

 

“Participant” means a Director serving on or after the Effective Date and
electing to participate in the Plan. A Director’s participation in the Plan
shall continue as long as he or she fulfills all the requirements for
participation subject to the right of termination, amendment, and modification
of the Plan set forth herein.

 

“Plan” means the William Penn Bank, FSB Directors Consultation and Retirement
Plan as set forth herein, and as may be amended from time to time by the Board.

 

“Retirement Benefit Amount” means the benefit payable under the Plan in
accordance Section 2.4 herein.

 

“Retirement Date” means the date of termination of service as a Director
following a Participant’s completion of not less than ten (10) years of service
as a Director. Upon death or Disability, a Director shall be deemed to have
terminated service as of such date.

 

“Service” means all years of service as a Director of the Bank and all
predecessor (or successor) entities of the Bank. Years of service as a Director
need not be continuous. All years of service prior to the Effective Date shall
be recognized for benefits determination. Years of service while a full-time
employee of the Bank shall not be recognized for purposes of the Plan.

 

“Trust” shall mean any trust agreement entered into on behalf of the Plan by the
Bank for the purpose of holding assets of the Bank in order to promote the
efficient administration of the Plan.

 

3

 



 

--------------------------------------------------------------------------------

 

ARTICLE II

 

BENEFITS

 

2.1       Retirement. Upon a Participant’s termination from service as a
Director on or after his or her Retirement Date, the Bank shall pay to the
Participant the Retirement Benefit Amount, as described and in the amount set
forth at Article II, Section 2.4. Payment of such Retirement Benefit Amount
shall begin on the first business day of the calendar month immediately
following a Participant’s Retirement Date, or such later date as specified in
the agreement contained at Schedule A hereto and approved by the Committee;
provided that any such later date requested shall be requested in writing not
less than one year prior to the Retirement Date and such commencement date shall
be not earlier than five years from the Retirement Date. The payments will
continue to be paid on the first business day of each subsequent calendar month
until all scheduled payments are made to the Participant. Except as provided at
Article II, Sections 2.2, 2.3, and 2.5 herein, upon a Participant’s termination
from service as a Director of the Bank prior to his or her Retirement Date, the
Bank shall have no financial obligations to the Participant under the Plan.

 

 

2.2

Change in Control.

 

 

a.

Benefits payable to a Participant that has terminated from service as a Director
prior to the date of a Change in Control of the Bank shall nevertheless remain
payable thereafter without regard to such Change in Control. However, upon a
Change in Control, all future benefits payable pursuant to Sections 2.1, 2.2,
2.3, and 2.5 of the Plan, shall be payable immediately in a lump sum payment
equal to the present value of all future benefits payable to such Participant.
The interest rate in effect for a one (1) year U.S. Treasury Note on the date of
the lump sum payment shall be used for purposes of calculating the present value
of amounts payable in accordance with Section 2.4.

 

 

b.

A Participant that has not terminated from service as a Director prior to the
date of Change in Control of the Bank shall, as of the date of a Change in
Control, be presumed to have completed not less than fifteen (15) years of
service as of such date of the Change in Control, and such Participant shall be
eligible to receive the Retirement Benefit Amount set forth herein at Article
II, Section 2.4 immediately upon termination of service as a Director following
the date of a Change in Control without regard to the actual years of service of
such Participant, if less than that provided herein. Such Retirement Benefit
Amount shall be paid in the form of a lump sum payment equal to the present
value of the Retirement Benefit Amount payable under Section 2.4 discounted as
provided at Section 2.2(a). Payment of the lump sum amount shall be made to the
Participant as of the date of the Participant’s Termination of Service occurring
on or after a Change in Control.

 

4

 



 

--------------------------------------------------------------------------------

 

2.3       Total and Permanent Disability. In the event of the Disability of a
Participant, such Participant will be paid the Retirement Benefit Amount
specified at Article II, Section 2.4; commencing as soon as administratively
feasible following certification of such Disability, provided that such
Participant shall have attained the Retirement Date. For purposes of benefits
accrual, such Participant’s years of service shall be determined based upon the
date of certification of his or her Disability; provided that no benefits shall
be payable hereunder if such Participant shall have completed less than ten (10)
years of service as of the date of such Disability. Payment of such benefits
shall begin on the first business day of the calendar month immediately
following the Bank’s receipt of a certification of such Participant’s
Disability.

 

2.4       Level of Benefit Payments. A Participant who retires as a Director on
or after his or her Retirement Date and who enters into an agreement with the
Bank to be a consulting director of the Bank (in a form similar to that
contained at Schedule A hereto) shall receive the Retirement Benefit Amount for
a period of up to sixty (60) monthly payments as follows:

 

 

a.

The Retirement Benefit Amount shall be equal to the product of: (i) the
Retirement Benefit Percentage specified at Section 2.4(b), and (ii) the Monthly
Retirement Benefit specified at Section 2.4(c) herein.

 

 

b.

The Retirement Benefit Percentage for a Participant shall be determined as
follows:

 

Years of Service as of the Retirement Date

 

Retirement Benefit Percentage

 

 

 

less than 10 years

 

0%

10 but less than 15 years

 

50%

15 or more years

 

100%

 

 

c.

The Monthly Retirement Benefit shall be calculated as the greater of:

 

(i)

$900 per month , or

 

(ii)

the aggregate compensation paid to the Participant during the 60 calendar months
prior to the Retirement Date divided by 60, exclusive of committee meeting fees.

 

  Notwithstanding the foregoing, a Participant who retires as a Director on or
after July 1, 2008, shall receive the Retirement     Benefit Amount for a period
of 120 monthly payments.

 

2.5       Payment Upon Death of Participant. Upon the death of a Participant who
is receiving benefit payments under the Plan prior to his or her death, the
remaining number of benefit payments to be made under the Plan (if any) shall be
paid to the Beneficiary after the Participant’s death without any reduction in
benefits payable to such Beneficiary. Upon the death of a Participant who is not
receiving benefit payments under the Plan prior to his or her death who as such
date of death otherwise meets the requirements set forth at Section 2.1, the
Bank shall pay to the Beneficiary a benefit equal to the Retirement Benefit
Amount determined in accordance with Section 2.4. If a Beneficiary dies after
the Participant but prior to receiving all payments under the Plan, then the
remaining payments will continue to be paid to the Beneficiary’s estate in the
form of a lump-sum

 

5

 



 

--------------------------------------------------------------------------------



payment, discounted using the interest rate in effect for a one (1) year U.S.
Treasury Note on the date of the lump sum payments payable within 60 days of the
date of death of the Participant.

 

2.6       Notice of Retirement. A director electing to participate in the Plan
shall deliver written notice (“Notice”) to the Board not less than thirty (30)
days prior to the actual Retirement Date that such Director elects to
participate in the Plan. Such Notice, in a form similar to that contained at
Schedule A hereto, shall specify the date of such retirement from the Board as a
Director and the Participant’s availability as a Consulting Director. A
Participant who terminates service as a Director upon death, Disability, or a
Change in Control shall not be required to deliver such Notice in order to be
entitled to receive benefits under the Plan.

 

 

2.7

Section 409A Compliance.

 

 

a.

Notwithstanding anything herein to the contrary, the Committee shall make
reasonable efforts to administer the Plan and make benefit payments hereunder in
a manner that is not deemed to be contrary to the requirements set forth at
Section 409A of the Code and regulations and notices promulgated thereunder such
that any payments made would result in the requirement for the recipient of such
payments to pay additional interest and taxes to be imposed in accordance with
Section 409A(a)(1)(B) of the Code; provided, however, neither the Bank, nor the
Committee shall have any responsibility to a Participant or Beneficiary with
respect to any tax liabilities that may be applicable to any payments made by
the Plan.

 

 

b.

If any provision of the Plan shall be determined to be inconsistent with the
requirements of Section 409A of the Code, then, the Plan shall be construed, to
the maximum extent possible, to give effect to such provision in a manner
consistent with Section 409A of the Code, and if such construction is not
possible, as if such provision had never been included.

 

 

 

c.

Delay of Payment Commencement to Specified Employees. Notwithstanding any
provision in the Plan to the contrary, if a Participant is a Specified Employee,
such Participant’s benefit payments shall become first payable to him or her as
of the first day of the seventh month next following his or her Retirement Date,
or other termination of service, if and only if such payments, if made earlier,
would result in the recipient of such payments to pay additional interest and
taxes to be imposed in accordance with Section 409A(a)(1)(B) of the Code;
provide that such payment delay shall not be required in the event of the death
of a

 

6

 



 

--------------------------------------------------------------------------------

Participant. “Specified Employee” shall mean a key employee who, at any time
during the plan year, is (i) an officer of the Bank having an annual
compensation greater than $150,000 (as indexed), (ii) a 5-percent owner of
Company, or (iii) a 1-percent owner of the Company having an annual compensation
from the Bank greater than $150,000; provided, however, that this subparagraph
shall only be effective if the stock of the Company or a parent corporation is
publicly traded as set forth at Section 409A(a)(2)(B)(i).

 

 

d.

“Termination of Service” means that the Participation ceases service with the
Bank for any reason whatsoever other than by reason of death, Disability, or a
leave of

 

 

--------------------------------------------------------------------------------

 

 

 

absence, which is approved by the Bank. “Termination of Service” shall have the
same meaning as “separation from service”, as that phrase is defined in Section
409A of the Code (taking into account all rules and presumptions provided for in
the Section 409A regulations).

 

 

e.

De Minimus Lump Sum Payment.

Notwithstanding the foregoing, the Bank may, in its sole discretion, commence
pay-out of a Participant’s Retirement Benefit Amount at any time, provided that
such pay-out amount shall be in an amount equal to not less than the lump sum
value of such Retirement Benefit Amount determined on the date of such pay-out;
provided that such pay-out (1) accompanies the termination of the Participant’s
entire interest under the Plan and all similar arrangements that constitute a
nonaccount balance plan under Regulations at Section 1.409A-1(c)(2) applicable
to Section 409A of the Code; and (2) the payment is not greater than the
applicable dollar amount under Code Section 402(g)(1)(B).

 

2.8       No 280G Payments. Notwithstanding the forgoing, all sums payable
hereunder shall be reduced in such manner and to such extent so that no such
payments made hereunder when aggregated with all other payments to be made to
the Participant by the Bank or the Company shall be deemed an “excess parachute
payment” in accordance with Code 280G and regulations promulgated thereunder and
subject the Participant to the excise tax provided at Section 4999(a) of the
Code.

 

ARTICLE III

 

TRUST/NON-FUNDED STATUS OF PLAN

 

3.1       Trust/Non-Funded Status of Plan. Except as may be specifically
provided, nothing contained in this Plan and no action taken pursuant to the
provisions of this Plan shall create or be construed to create a trust of any
kind, or a fiduciary relationship between the Bank and the Participant or any
other person. Any funds which may be invested under the provisions of this Plan
shall continue for all purposes to be a part of the general funds of the Bank.
No person other than the Bank shall by virtue of the provisions of this Plan
have any interest in such funds. The Bank shall not be under any obligation to
use such funds solely to provide benefits hereunder, and no representations have
been made to any Participant that such funds can or will be used only to provide
benefits hereunder. To the extent that any person acquires a right to receive
payments from the Bank under the Plan, such rights shall be no greater than the
right of any unsecured general creditor of the Bank.

 

In order to facilitate the accumulation of funds necessary to meet the costs of
the Bank under this Plan (including the provision of funds necessary to pay
premiums with respect to any life insurance policies purchased pursuant to
Article III, and to pay benefits to the extent that the cash value and/or
proceeds of any insurance policies are not adequate to make payments to a
Participant when such payments shall become due under the Plan), the Bank may
enter into a Trust Agreement. The Bank, in its discretion, may elect to place
any life

 

7

 



 

--------------------------------------------------------------------------------

insurance policies purchased pursuant to Article III into a Trust. In addition,
the Board may (in its sole discretion) place in said Trust such additional
amounts as it deems appropriate from time to time. To the extent that the assets
of said Trust and/or the proceeds of any life insurance policy purchased
pursuant to Article III are not sufficient to pay benefits accrued under this
Plan, such payments shall be made from the general assets of the Bank.

 

ARTICLE IV

 

VESTING

 

4.1       Vesting. All benefits under this Plan are deemed non-vested and
forfeitable prior to a Participant meeting the requirements set forth at
Sections 2.1, 2.2, 2.3 and 2.5 herein. All benefits payable hereunder shall be
deemed 100% vested and non-forfeitable by the Participant upon his or her
meeting the requirements set forth at Sections 2.1, 2.2, 2.3 or 2.5 herein. No
benefits shall be deemed payable hereunder for any period prior to the time that
such benefits shall be deemed 100% vested and non-forfeitable.

 

ARTICLE V

 

TERMINATION OF BENEFITS

 

5.1       Termination of Benefits Rights. All the rights of a Participant shall
terminate immediately upon the Participant ceasing to be in the active service
of the Bank prior to the time that benefits payable under the Plan shall be
deemed to be 100% vested and non-forfeitable in accordance with Article V. A
leave of absence approved by the Board shall not constitute a cessation of
service within the meaning of this Section 4.1.

 

ARTICLE VI

 

GENERAL PROVISIONS

 

6.1       Other Benefits. Nothing in this Plan shall diminish or impair a
Participant’s eligibility, participation or benefit entitlement under any other
benefit, insurance or compensation plan or agreement of the Bank now or
hereinafter in effect.

 

6.2       No Effect on Employment or Service. This Plan shall not be deemed to
give any Participant or other person in the employ or service of the Bank any
right to be retained in the employment or service of the Bank, or to interfere
with the right of the Bank to terminate any Participant or such other person at
any time and to treat him or her without regard to the effect which such
treatment might have upon him or her as a Participant in this Plan.

 

6.3       Legally Binding. The rights, privileges, benefits and obligations
under this Plan are intended to be legal obligations of the Bank and binding
upon the Bank, its successors and assigns.

 

8

 



 

--------------------------------------------------------------------------------

 

6.4       Modification. The Bank, by action of the Board of Directors, reserves
the exclusive right to amend, modify, or terminate this Plan. Any such
termination, modification or amendment shall not terminate or diminish any
rights or benefits accrued by any Participant prior thereto without regard to
whether such rights or benefits shall be deemed vested as of such date. The Bank
shall give thirty (30) days notice in writing to any Participant prior to the
effective date of any amendment, modification or termination of this Plan.

 

Upon a termination of the Plan, the Participant may receive a lump sum payment
immediately paid to the Participant (without regard to any actual Termination of
Service) or designated beneficiary, provided, however, any such distributions to
be made in accordance with this Section 6.4 shall comply with the requirements
and limitation under Section 409A of the Code, including that such lump-sum
distribution shall only be made: (1) within thirty (30) days before, or twelve
(12) months after a change in the ownership or effective control of the Bank or
the Company, or change in the ownership of a substantial portion of the assets
of the Bank or the Company as described in Section 409A(2)(A)(v) of the Code,
provided that all distributions are made no later than twelve (12) months
following such termination of the Plan and further provided that all of the
Bank’s arrangements which are substantially similar to the Plan are terminated
so the Participant and all participants under similar arrangements shall receive
all amounts of deferred compensation under such terminated agreements within
twelve (12) months of the termination of the arrangements; (2) Upon the Bank’s
dissolution or with the approval of a bankruptcy court provided that the amounts
deferred under the Plan are included in the Participant’s gross income in the
latest of (i) the calendar year in which the Plan terminates; (ii) the calendar
year in which the amount is no longer subject to a substantial risk of
forfeiture; or (iii) the first calendar year in which the distribution is
administratively practical; or (3) Upon the Bank’s termination of this and all
other non-account balance plans (as referenced in Section 409A of the Code or
the regulations thereunder), provided that all distributions are made no earlier
than twelve (12) months and no later than twenty-four (24) months following such
termination, and the Bank does not adopt any new non-account balance plans for a
minimum of three (3) years following the date of such termination.

 

6.5       Arbitration. Any controversy or claim arising out of or relating to
the Plan or the breach thereof shall be settled by arbitration in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
with such arbitration hearing to be held at the offices of the American
Arbitration Association (“AAA”) nearest to the home office of the Bank, unless
otherwise mutually agreed to by the Participant and the Bank, and judgment upon
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.

 

6.6       Limitation. No rights of any Participant are assignable by any
Participant, in whole or in part, either by voluntary or involuntary act or by
operation of law. The rights of a Participant hereunder are not subject to
anticipation, alienation, sale, transfer, assignment, pledge, hypothecation,
encumbrance or garnishment by creditors of the Participant. Further, a
Participant’s rights under the Plan are not subject to the debts, contracts,
liabilities, engagements, or torts of any Participant. No Participant shall have
any right under this Plan or right against any assets held or acquired pursuant
thereto other than the rights of a general,

 

9

 



 

--------------------------------------------------------------------------------

unsecured creditor of the Bank pursuant to the unsecured promise of the Bank to
pay the benefits accrued hereunder in accordance with the terms of this Plan.
The Bank has no obligation under this Plan to fund or otherwise secure its
obligations to render payments hereunder to a Participant. No Participant shall
have any discretion in the use, disposition, or investment of any asset acquired
or set aside by the Bank to provide benefits under this Plan.

 

6.7       ERISA and IRC Disclaimer. It is intended that the Plan be neither an
“employee welfare benefit plan” nor an “employee pension benefit plan” for
purposes of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). Further, it is intended that the Plan will not cause the interest of
a Participant under the Plan to be includable in the gross income of such
Participant prior to the actual receipt of a payment under the Plan for purposes
of the Internal Revenue Code of 1986, as amended (“IRC”).

 

 

6.8

Regulatory Matters.

 

 

a.

The Participant shall have no right to receive compensation or other benefits in
accordance with the Plan for any period after termination of service for Just
Cause. Termination for “Just Cause” shall include termination because of the
Participant’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, or material
breach of any provision of the Plan.

 

 

b.

Notwithstanding anything herein to the contrary, any payments made to a
Participant pursuant to the Plan shall be subject to and conditioned upon
compliance with 12 USC ‘1828(k) and any regulations promulgated thereunder.

 

6.9       Incompetency. If the Bank shall find that any person to whom any
payment is payable under the Plan is deemed unable to care for his or her
personal affairs because of illness or accident, any payment due (unless a prior
claim therefor shall have been made by a duly appointed guardian, committee or
other legal representative) may be paid to the spouse, a child, a parent, or a
brother or sister, or to any person deemed by the Bank to have incurred expense
for such person otherwise entitled to payment, in such manner and proportions as
the Board may determine in its sole discretion. Any such payments shall
constitute a complete discharge of the liabilities of the Bank under the Plan.

 

6.10     Construction. The Committee shall have full power and authority to
interpret, construe and administer this Plan and the Committee’s interpretations
and construction thereof, and actions thereunder, shall be binding and
conclusive on all persons for all purposes. Directors of the Bank shall not be
liable to any person for any action taken or omitted in connection with the
interpretation and administration of this Plan unless attributable to his or her
own willful, gross misconduct or lack of good faith.

 

10

 



 

--------------------------------------------------------------------------------

 

6.11     Plan Administration. The Board shall administer the Plan; provided,
however, that the Board may appoint an administrative committee (i.e., the
Committee) to provide administrative services or perform duties required by this
Plan. The Committee shall have only the authority granted to it by the Board.

 

6.12     Governing Law. This Plan shall be construed in accordance with and
governed by the laws of the Commonwealth of Pennsylvania, except to the extent
that federal law shall be deemed to apply.

 

6.13     Successors and Assigns. The Plan shall be binding upon any successor or
successors of the Bank, and unless clearly inapplicable, reference herein to the
Bank shall be deemed to include any successor or successors of the Bank.

 

6.14     Sole Agreement. The Plan expresses, embodies, and supersedes all
previous agreements, understandings, and commitments, whether written or oral,
between the Bank and any Participants hereto with respect to the subject matter
hereof.

 

11

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank has caused the Plan to be executed by its duly
authorized officer.

 

 

 

 

William Penn Bank, FSB

 

 

 

 

 

 

December 3, 2008

 

By:

/s/ Charles Corcoran

Date

 

Title:

President

 

 

 

 

 

 

December 3, 2008

 

 

/s/ Terry L. Sager

Date

 

 

Witness

 

 

 

 

 

--------------------------------------------------------------------------------

SCHEDULE A

 

William Penn Bank, FSB

Levittown, Pennsylvania

 

DIRECTORS’ CONSULTATION AND RETIREMENT PLAN

 

NOTICE OF RETIREMENT AND PARTICIPATION

 

WHEREAS, the Board of Directors of William Penn Bank, FSB, Levittown,
Pennsylvania (“Bank”) has previously adopted the William Penn Bank, FSB
Directors( Consultation and Retirement Plan (“Plan”); and

 

WHEREAS, upon retirement as a Director, I am eligible to elect to participate in
the Plan.

 

My signature below hereby evidences my request to the Bank of my election to
participate in the Plan, as follows:

 

 

1.

This election to participate in the Plan is being delivered to the Bank
effective ________________;

 

 

2.

I hereby resign as a director of the Bank as of _____________________
(“Retirement Date”);

 

 

3.

Upon retirement from the Board as of the Retirement Date, I shall be appointed
as a Consulting Director to the Bank and shall be available to advise the Bank
from time to time on business and community relations matters as may be
requested;

 

 

4.

As a Consulting Director, I will not have any specific duties or
responsibilities, except as may be specifically requested from time to time by
the Board;

 

 

5.

Compensation as a Consulting Director shall be as specified at Article II of the
Plan as a consulting retainer and retirement benefit;

 

 

6.

Any benefits payable in accordance with the Plan shall upon my death be payable
to my Beneficiary without any reduction in the benefit amount remaining to be
paid.

 

 

7.

I hereby acknowledge that benefit payments shall commence as of the first
business day of the calendar month immediately following my Retirement Date.

 

 

8.

I understand that the above listed items constitute the only benefits that shall
be delivered to me as a Participant in the Plan as further detailed in the Plan.

 

 

--------------------------------------------------------------------------------

Entered into on such date as noted below:

 

 

 

Accepted:

 

 

 

 

Retiring Director

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accepted:

 

 

 

 

For the Bank

 

Date

 

 

 

 

 

 